Citation Nr: 1204546	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971, from November 2004 to April 2006, and from March 2009 to March 2010.   

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran testified before the Board sitting at the RO in April 2010.  A transcript of the hearing is associated with the claims file. 

In November 2011, the RO granted service connection for right and left knee strain.  Therefore, these issues are no longer on appeal.  

The Virtual VA paperless claims processing system showed additional VA outpatient treatment records pertinent to the present appeal and have been considered.


FINDINGS OF FACT

1.  The Veteran is presumed to have been in sound condition upon entry on active duty in November 2004.  

2.  The Veteran's low back disorder, best diagnosed as minimal changes of spondylosis deformans at L5, L4, and L1 and low back strain, first manifested during active duty in 2005 with a continuity of symptoms after service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

The Veteran served as a U.S. Army Reserve cook with active duty deployments to Southwest Asia in 2004-06 and 2009-10.  He retired in May 2010 at the rank of Staff Sergeant.  The Veteran contends that his degenerative disc disease of the lumbar spine first manifested in active service with a continuity of symptoms after active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases such as arthritis may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."
38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a).   However, to rebut the presumption of soundness, clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.306(b); Wagner v.Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 131 (2003).  

Service treatment records from the Veteran's first period of active duty from 1969 to 1971 are silent for any symptoms, diagnoses, or treatment of a low back or lumbar spine disorder.  Very limited VA outpatient treatment records in 2000 were also silent for any low back symptoms.  

In August 2004, prior to this first Southwest Asia deployment, the Veteran was examined by a private physician to determine fitness for National Guard duty.  The physician provided clinical observations, diagnoses, and opinions on the status of an old right knee injury but noted that the Veteran had no other acute complaints or history of back symptoms.  The Veteran was mobilized in November 2004.  There is no record of a physical examination at the time of entry on active duty.  

Service personnel records contain a March 2006 Statement of Medical Examination and Duty Status (DA Form 2173) in which a personnel officer noted that the Veteran underwent surgery for kidney stones in July 2005 requiring medical evacuation to Germany for follow-up.  There are no medical records in the claims file of the initial symptoms and treatment, but in September 2005, a follow up examination in theater showed no complications or persistent back symptoms.  However, in a November 2005 medical assessment questionnaire, the Veteran reported that he experienced back stiffness that a physician noted to be related to the kidney stones.  

Upon return to his home duty station in December 2005, a military nurse practitioner (NP) noted the Veteran's report of a new onset of lower back pain after the July kidney stone and stent replacement surgery.  The Veteran denied any back trauma or radiating pain.   On examination, the NP noted a limited range of motion on left side bending and tenderness to palpation in the L3-4 area with a positive straight leg raising test.  X-rays showed minimal changes of spondylosis deformans at L5, L4, and L1.  The Veteran remained on active duty for medical follow up for several unrelated medical problems.  In March 2006, the NP noted a diagnosis of lumbago but that the Veteran was cleared for release from active duty.  

The Veteran returned to the VA outpatient clinic in May 2006 and reported lumbar spine "problems," but there was no clinical investigation or additional X-ray studies of the lumbar spine.   

In May 2007, a VA physician noted that the claims file was not available but summarized the Veteran's history from his report of the onset of back discomfort at the time he was diagnosed with kidney stones in 2005.  The Veteran reported that he was later evaluated as having degenerative joint disease in the lower back.  The Veteran reported that he continued to experience moderate back pain and stiffness that was relieved with over-the-counter anti-inflammatory medication.  The Veteran denied any radiating pain, bowel or bladder dysfunction, or use of back support devices.  On examination, the physician noted no back fixed or postural deformities, muscle spasms, or tenderness.  There was no limitation of motion in any direction including after repetition.  X-rays showed no evidence of trauma, arthritic spurring, interspace narrowing, or destructive process.  The physician diagnosed low back strain with no incapacitating episodes.  

In statements in March and June 2008, the Veteran noted that he first experienced back pain at the time of his kidney stones but continued to experience back pain since then even after surgery and resolution of the kidney stones.  

The claims file contains a very superficial pre-deployment medical screening in January 2009 which was silent for any back symptoms.  The Veteran was found fit for deployment with no limitations.  In September 2009 while deployed to Southwest Asia, the Veteran injured his elbow while working out with weights in a gym.  In February and March 2010, the Veteran reported no falls or trauma, that he continued to experience back pain, and that he had not received any treatment during the deployment.  The Veteran reported and a military physician noted no changes in his health during the period of active duty in a very superficial medical assessment.  The Veteran retired from the Army Reserve in May 2010. 

In an April 2010 Board hearing, the Veteran again described the onset of back pain at the time of his kidney stone treatment.  He further reported that the pain was persistent and that he was diagnosed with mild spinal arthritis in December 2005 while on active duty.  The Veteran stated that he had difficulty rising in the morning because of back stiffness but that he expected to return to his civilian job driving a truck at the end of his military leave. 

In July 2010, the Board remanded the appeal for the RO to obtain service treatment records for the 2009-10 period of active duty, VA outpatient treatment records since April 2006, and a review of the claims file and opinion by a VA examiner on the relationship of the low back disorder to service.  

The active duty and VA treatment records through October 2011 were obtained and associated with the claims file or in the virtual VA electronic records file.  Evidence from active duty in 2009-10 was discussed above.  VA outpatient records are silent for any further symptoms reported by the Veteran or treatment by clinicians for the lumbar spine.  Primary care clinicians noted only "multiple site arthritis" in lists of on-going diagnoses.

In October 2010, a VA orthopedic physician noted a review of the claims file and concluded that the Veteran's back disorder was not related to service because the onset of pain was caused by kidney stones and because the Veteran denied any traumatic injury.  The physician did not comment on the X-rays or diagnoses noted in service in 2005-06 or on the subsequent deployment activities or VA primary care records.  

The Board concludes that there has not been substantial compliance with the remand instructions.  The active duty and VA outpatient treatment records were obtained and associated with the claims and electronic files.  The Board concludes that the VA physician complied with the instructions because he reviewed the file and provided an opinion.  However, the Board concludes that the opinion is not adequate.  Even though the first onset of back pain was attributable to kidney stones, the physician did not address the persistent symptoms long after the kidney surgery with no stone recurrence or the X-ray evidence of degenerative spine changes first noted during service several months later.  Nevertheless, the Board concludes that the inadequate opinion is not prejudicial to the Veteran because service connection may be granted on other bases. 

As a preliminary matter, the Board concludes that the Veteran was in sound condition when accepted into active duty service in November 2004.  As no examination was performed, there can be no deficits noted at the time of entry.   Absent any back trauma at any time during the history, it may be possible that the degenerative spinal process started prior to active duty.   However, any such conclusion would be speculative and not supported by any medical evidence of record.   The criteria for clear and unmistakable evidence to rebut the presumption of soundness are not met.  

The Board concludes that service connection for a low back disorder, best diagnosed as minimal changes of spondylosis deformans at L5, L4, and L1and low back strain, is warranted.  Even though the Veteran's first discomfort and medical investigation started because of kidney stones, the credible lay and medical evidence showed that the discomfort continued, was investigated, and found to be associated with degenerative spinal disease.  There is evidence both for and against the presence of the degenerative process as the 2007 VA X-rays were normal and because there were no further X-ray studies ordered by primary care clinicians.  As there is evidence both for and against a diagnosis of spinal disease, the Board resolves all doubt in favor of the Veteran and concludes that there is sufficient credible medical evidence of a current lumbar spine disability.  

Although characterized by the military NP as mild with no indicators of impairment of the Veteran's military service at the time or in 2009-10, the disease must be considered to have first manifested in service.  Even if it could be shown that the onset of the disease process first started prior to service, the investigation of the persistent symptoms demonstrates that the disease did undergo a small increase in severity from no symptoms to mild symptoms during active duty.  The formidable evidentiary criteria of clear and unmistakable evidence to the contrary in order to rebut the presumption of aggravation have not been met.  

Furthermore, the Board concludes that there has been a continuity of symptoms, though mild, since release from active duty.  The Veteran is competent to report his observed symptoms of discomfort, use of over the counter medication, and morning stiffness, and his lay statements are credible as they are not exaggerated and are consistent with the minor degenerative features shown on the 2005 X-rays.   

The weight of the credible and probative evidence demonstrates that the Veteran's current mild lumbar degenerative disease first manifested during active duty with a continuity of symptoms after active service.   As the evidence considered with the 2007 medical opinion is in relative equipoise, the "benefit of the doubt" rule is for application, and the Board must grant the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back order is granted, subject to the legal criteria governing the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


